Citation Nr: 0904308	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an increased rating in excess of 30 
percent for major depressive disorder. 

2.  Entitlement to an increased rating in excess of 20 
percent for degenerative joint disease (DJD), left shoulder, 
status post residual of the left clavicle fracture. 

3.  Entitlement to an increased rating in excess of 10 
percent for limitation of motion, lumbar spine with pain. 

4.  Entitlement to an increased rating in excess of 10 
percent for hemorrhoids. 

5.  Entitlement to an increased rating in excess of 10 
percent for hypertension. 

6.  Entitlement to an increased (compensable) rating for 
stellate scar on the tip of the nose. 

7.  Entitlement to service connection for neurological defect 
to account for bilateral arm tremors (claimed as nervous 
condition of the right and left arms), including as secondary 
to service-connected major depressive disorder. 

8.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
June 1983, and again from February 1986 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Bard) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In July 2004, the disability rating for DJD of the 
left shoulder was increased from 10 percent to 20 percent, 
effective April 2004.  The veteran did not withdraw his 
rating claim from the left shoulder disability rating; 
therefore, the issue of rating for the left shoulder 
disability is still in appellate status.  See AB v . Brown, 6 
Vet.App 35 (1993).  The other increased rating claims were 
denied, and the veteran appealed. 

The issues of entitlement to a compensable rating for a 
stellate scar of the tip of the nose, service connection for 
bilateral arm tremors, and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire period of increased rating claim, the 
veteran's major depressive disorder has been productive of no 
more than occupational and social impairment due to symptoms 
such as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.  

2.  For the entire period of increased rating claim, the 
veteran's DJD of the left shoulder has more nearly 
approximated limitation of motion to the shoulder level; 
limitation of motion 25 percent from the side is not shown.  

3.  For the entire period of increased rating claim, the 
veteran's lumbar spine with pain has not been productive of 
forward flexion of the thoracolumbar spine greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.   

4.  For the entire period of increased rating claim, the 
veteran's hemorrhoids have not manifested persistent bleeding 
with secondary anemia or with fissures. 

5.  For the entire period of increased rating claim, the 
veteran's hypertension has not been productive of diastolic 
pressure predominately 110 or more, or systolic pressure of 
200 or more. 


CONCLUSIONS OF LAW

1.  The criteria in excess of 30 percent for major depressive 
disorder have not been met for any period of increased 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9434 (2008). 

2.  The criteria in excess of 20 percent for DJD of the left 
shoulder, status post residual of the left clavicle fracture, 
have not been met for any period of increased rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.711a, Diagnostic Code 5201 (2008). 

3.  The criteria in excess of 10 percent for limitation of 
motion of the lumbar spine with pain have not been met for 
any period of increased rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.711a, Diagnostic Code 5237 (2008). 

4.  The criteria in excess of 10 percent for hemorrhoids have 
not been met for any period of increased rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7336 (2008).

5.  The criteria in excess of 10 percent for hypertension 
have not been met for any period of increased rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims.  This includes 
notifying the veteran of the evidence VA will attempt to 
obtain and that which the veteran is responsible for 
submitting.  Proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the VA will seek to 
provide; and (3) that the veteran is expected to provide. See 
38 C.F.R. § 3.159 (2007).  Effective May 30, 2008, VA amended 
its regulation to removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided.  See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).  

In this case, the required VCAA notification was provided in 
a letter issued in May 2004.  In Vazquez-Flores v. Peake, 22 
Vet. App. (2008), it was held in part that if the Diagnostic 
Code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the VA Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Subsequent to receipt of the veteran's claims, the veteran 
received notice in May 2004, August 2004, March 2005, and 
November 2005 as to evidence he should provide VA to 
substantiate his claims.  He was advised that he should 
provide information as to how his disabilities had worsened 
in severity, and the types of medical treatment received as a 
result of the condition.  He was advised that he could submit 
statements from his doctors discussing his disabilities' 
symptoms, and statements from people who have witnessed how 
the veteran's disabilities affect him.  In a November 2005 
VCAA letter, he was told that VA could assist him in 
obtaining medical records, employment records, and records 
from other Federal agencies, to include the Social Security 
Administration.  

In September 2005, the veteran was issued a Statement of the 
Case which included the schedular disability rating criteria.  
A February 2006 Supplemental Statement of the Case (SSOC) 
readjudicated the claims.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes VA medical evidence, a statement from the 
veteran, and Social Security Administration disability 
records.  There are no known additional records or 
information to obtain.  The veteran was offered a hearing in 
connection with the claims but he declined.  As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims.  See 
38 C.F.R. § 3.159(c)(4).  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claims.  




Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for major depressive disorder, 
hypertension, hemorrhoids, and mechanical low back pan with 
limitation of motion was granted by rating decision of 
August 1992, and a 10 percent rating was granted effective 
December 1991 for each of the aforementioned disabilities.  
Service connection for status post fracture of the left 
clavicle (with no impairment of function) was also granted, 
and a noncompensable rating was awarded, effective 
December 1991.  By rating decision of August 2000, the 
veteran's major depressive disorder disability was increased 
to 30 percent, effective May 2000.

In April 2004, the veteran filed the currently appeal claims 
for increased rating for all service-connected disabilities.  
By rating decision of July 2004, the veteran's left shoulder 
disability was increased from 10 percent to 20 percent, 
effective April 2004.  The veteran has disagreed with all of 
the ratings assigned. 

Rating Major Depressive Disorder

The veteran's major depressive disorder is rated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9434.  Under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v .  Brown, 8 Vet. App .  240, 242 (1995), the GAF 
is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness and a 61-70 score indicates some mild 
symptoms (e.g. . depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A 51-60 score indicates 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.  A GAF 
score of 41 to 50 reflects a serious level of impairment, 
e.g., suicidal ideation, severe obsessive rituals, frequent 
shoplifting or serious impairment in social, occupational or 
school functioning, e.g., no friends, unable to keep a job.  
A GAF score of 31 to 40 reflects some impairment in reality 
testing or communication, e.g., speech is illogical at times, 
obscure or irrelevant, or major impairment in several areas 
such as work, school, family relations, judgment, thinking or 
mood, e.g., depressed man avoids friends, neglects family, 
and is unable to work.  See 38 C.F.R. § 4.130.  

After reviewing the evidence, which includes VA psychiatric 
examinations of August 2003 and May 2004, and VA treatment 
records for outpatient treatment from 2003 to 2005, the Board 
finds that the veteran's major depressive disorder symptoms 
have for the entire period of increased rating claim more 
nearly approximated the schedular criteria (Diagnostic Code 
9434) for a 30 percent disability rating.  38 C.F.R. § 4.130.  
For the entire period of increased rating claim, the 
veteran's major depressive disorder has been productive of no 
more than occupational and social impairment due to symptoms 
such as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.  

A review of the evidence shows that at a VA psychiatric 
examination August 2003, the veteran's psychological 
complaints were of suicidal ideation, and feeling shut in and 
not going anywhere.  The veteran reported that he took 
psychotropic medication and was seen by a VA psychiatrist, 
but did not participate in counseling groups.  Mental status 
examination revealed the veteran was in no emotional 
distress; speech that was rigid in rhythm, but normal in 
volume with decrease in amount and rate.  The veteran had 
memory complaints, but could not describe them.  He was 
unable to perform a mental calculation or spell a word 
backwards.  Abstraction of a similarity was concrete.  He was 
unable to interpret a Proverb.  Judgment to hypothetical was 
fair.  He stated that he slept five or six hours at night and 
none during the day.  He described his mood as "dreary.  His 
affect was flat and his thoughts were slowed.  He had no 
formal thought disorder.  He denied suicidal or homicidal 
thought.  He reported hearing voices two to three times a 
month for a brief period of time.  Reality testing was 
questionable.  

The diagnostic impressions from the August 2003 VA 
psychiatric examination was cognitive disorder and mood 
disorder due to cerebrovascular accident (CVA).  The global 
assessment of functioning (GAF) scale score for all 
psychiatric impairment, including non-service-connected CVA, 
was 49.  The VA examiner concluded that the veteran was 
incompetent to handle his affairs.  He found the veteran to 
be moderate to severe in social interactions and also 
moderate to severe in the occupational setting as it related 
to his (non-service-connected) stroke (CVA).  The VA 
indicated that the veteran's mood disorder was less severe 
than his cognitive impairment.  There was no evidence, 
according to the examiner, to suggest an increase in severity 
of the (service-connected) depression.  

VA treatment records dated from April 2003 to April 2004 were 
associated with the claims folder and reviewed.  In April 
 2003, the veteran was seen for medication management. There 
was no change in his medications and his GAF was determined 
to be 55.  His diagnosis was organic affective disorder.  In 
June 2003, the veteran's GAF was the same and the examiner 
indicated that he needed to have more community outings at 
least once biweekly.  The veteran stated that he felt good.  
His affect was mildly constricted and his energy exhibited no 
change.  His speech was normal and he had no psychotic 
thoughts.  

In September 2003, the veteran was admitted on emergency 
admission papers where he reported that he started hearing 
noises in his home and thought someone was in his house.  He 
was evaluated and it was noted that he had a positive result 
for cocaine.  The diagnostic impression was cocaine induced 
psychotic disorder-cocaine abuse.  His GAF for all 
psychiatric impairment was 30.  While hospitalized, he had a 
flat affect and depressed mood.  His speech was coherent and 
logical but evasive and guarded.  He was isolative and denied 
suicidal and homicidal ideations.  He did admit to occasional 
auditory and visual hallucination but was unable to elaborate 
on them.  

In October 2003, an addendum was written to the veteran's 
file.  The veteran reported that he was no longer having 
hallucinations or feelings of paranoia.  His mood had 
improved and there was no suicidal ideation.  He remained in 
denial regarding his cocaine use.  

In February 2004, he veteran was seen for a medication 
evaluation.  He continued to deny substance abuse but tested 
positive two times in the past six months.  He was 
cooperative and alert but his mood was subdued and anxious.  
In March 2004, he related that he was eating and sleeping 
well and lived alone with no problems.  In April 2004, he was 
seen for another medication valuation.  He stated that he 
felt well.  His GAF was 55.  

The veteran underwent a VA examination in May 2004.  He 
related that he was treated for his mental health and was 
prescribed Nefazodone.  He related that he was single and 
lived alone.  He had a good relationship with his mother and 
brothers, but not with his two adult sons.  He denied dating 
anyone and stated he had no close or casual friends.  He 
spent all of his spare time watching television.  Mental 
status examination indicated the veteran was alert, oriented, 
and attentive.  His mood appeared superficially euthymic and 
his affect was odd.  His speech was rigid and his eye contact 
was fixed.  There was no evidence of psychomotor agitation or 
retardation.  He was generally cooperative with the examiner.  
His thought process was logical and coherent.  He had no 
auditory or visual hallucinations.  No evidence of delusional 
content was noted.  He denied suicidal or homicidal ideation.  
His memory for immediate information was intact.  He did have 
some problems recalling recent and remote events.  The 
diagnostic impression was major depressive disorder due to a 
general medical condition and also a cognitive disorder by 
history.  The GAF assigned specifically for his depression 
was 55.  The VA examiner stated that the veteran was 
experiencing moderate symptoms associated with a depressive 
disorder.  The examiner indicated that if the veteran's 
cognitive impairments (for which he is not service connected) 
were included, his condition would be more impaired.  

On this record, the evidence shows that, for the entire 
period of increased rating claim, the veteran's major 
depressive disorder has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks weekly or less 
often, chronic sleep impairment, mild memory loss, as 
contemplated by a 30 percent disability rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

In this case, the veteran's GAF score has been recorded as 
primarily in the 55 range for the relevant period of 
increased rating claim.  A GAF of 55 is in the moderate 
range, and reflects moderate psychiatric symptoms or moderate 
impairment in social and occupational functioning, and 
contemplates having few friends, conflicts with others, and 
occasional panic attacks.  The veteran is medicated to 
prevent panic attacks, and he relates that he has no friends; 
however, he does have a close relationship with his mother 
and brothers.  The veteran is unemployed, and, based upon his 
Social Security Administration disability determination, he 
is disabled due to his CVA, for which he is not service 
connected.  In sum, a higher disability rating than 30 
percent for major depressive disorder is not demonstrated for 
any period of increased rating claim.  38 C.F.R. § 4.130.  

Rating Left Shoulder DJD

The veteran claims that his DJD of the left shoulder, status 
post residual left clavicle fracture, is more severe than the 
current 20 percent evaluation reflects.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 20 percent for DJD of the left shoulder, status 
post residual left clavicle fracture, and the appeal will be 
denied.

The veteran's treatment records reveal that he is right-
handed; therefore, the left shoulder is the minor shoulder.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2008). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of arm motion at the 
shoulder level (major or minor side), or limitation of arm 
motion midway between side and shoulder level (minor side).  
A 30 percent rating is warranted for limitation of motion 
(minor side) to 25 degrees from the side. 

At a May 2004 VA examination, the veteran complained of 
overhead activity and difficulty sleeping on his left side.  
Physical examination revealed left shoulder range of motion 
of 0 to 90 degrees.  Internal rotation was 0 degrees, 
external rotation was 0 to 130 degrees, forward flexion was 
0 to 150 degrees and elevation was 0 to 150 degrees. There 
was a well healed anterior scar present.  Veneers, Hawkins, 
supraspinatus isolation test, and cross arm abduction tests 
were all negative.  Palpation of the acromoclavicular joint 
was not tender.  The assessment was that the veteran appeared 
to have some subjective findings consistent with either an 
impingement or AC arthrosis.  Physical examination was 
relatively unremarkable except for marked reduction and 
external rotation.  The examiner indicated that the veteran 
may have had a Putty Pot procedure which would explain his 
decreased external rotation.  X-ray examination of the left 
shoulder showed degenerative change involving the 
glenohumeral joint with osteophytes present near the humeral 
head.  There was some distortion of the humeral head. 

VA outpatient treatment records from October 2004 to 
October 2005 were obtained and associated with the claims 
folder.  Most of these treatment records showed left shoulder 
pain.  In February 2005, it was noted that he had DJD of the 
left shoulder but that he was too young for a left shoulder 
replacement.  He had passive range of motion from 0 to 90 
degrees of abduction, as well as forward flexion.  He was 
very stiff at extremes of motion.  He had diffuse weakness of 
forward flexion, abduction, as well as internal and external 
rotation.  He had some moderate acromioclavicular joint 
tenderness to palpation.  He was neurovascularly intact, 
distally.  X-rays showed some degenerative changes of his 
acromoclavicular joint, as well as what appeared to be an old 
injury or operation in the vicinity of his coracoid and 
clavicle.  This may represent an old Weaver-Dunn or similar 
operation.  He also had some flattening of the humeral head 
with osteophytes inferiorly.  An April 2005 occupational 
therapy note showed that the left shoulder rotator cuff 
problem had improved.  He was using the overhead door pulley 
and reported that medication helped his left shoulder pain.  
He still reported the pain in the left shoulder as 7/10.   
Range of motion of the left shoulder improved to 130 degrees 
of forward flexion, and 120 degrees of abduction.  External 
and internal rotation remained limited.  

The veteran underwent a VA orthopedic examination in 
December 2005.  At the examination, the veteran denied pain, 
stiffness, swelling, heat, redness, instability, locking, 
aggravating factors or flare-ups, any interference with his 
activities of daily living, or use any assistive devices.  
Physical examination revealed flexion of the left shoulder 
was pain free from 0 degrees to 100 degrees and with pain 
from 100 degrees to 110 degrees, abduction as pain free from 
0 degrees to 90 degrees and with pain from 90 degrees to 100 
degrees.  The veteran was not able to accomplish internal 
rotation, and external rotation was accomplished pain free 
from 0 degrees to 30 degrees and with pain from 30 degrees to 
60 degrees.  Adduction was pain free from 0 degrees to 20 
degrees and with pain, was accomplished from 20 degrees to 30 
degrees.  Extension was pain free from 0 degrees to 30 
degrees, pain free.  The range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  Examination of the left shoulder 
was stable.  It was negative for laxity and anterior or 
posterior varus and valgus stressing.  It was negative for 
sulcus, Hawkins, and apprehension tests.  There was no 
crepitus.  The diagnosis was DJD of the left shoulder.  

The evidence of record shows that the veteran was able to 
raise his arm to shoulder level at all times during this 
increased rating period.  This is reflective of a 20 percent 
schedular disability rating only based on limitation of 
motion under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  In 
this case, the requirements for a 30 percent rating (minor 
extremity) have not been shown for the left shoulder 
disability for any period of increased rating claim, namely, 
limitation of motion of the left shoulder to 25 degrees from 
the side.  For these reasons, an increased rating in excess 
of 20 percent is not warranted for the veteran's DJD of the 
left shoulder, status post residual of the left clavicle 
(minor extremity), for any period of claim.  

Rating Lumbar Spine

The veteran claims that his limitation of motion of the 
lumbar spine with pain is more severe than the 10 percent 
evaluation reflects.  Having carefully considered the claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claim for an increased rating in excess of 10 percent for 
service-connected limitation of motion of the lumbar spine 
with pain, and the appeal for a higher rating will be denied.  

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine;

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine;

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  
38 C.F.R. § 4.71a, DCs 5235- 5243 (2008).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a.

A May 2004 VA examination report reflects that the veteran 
complained of a history of low back pain, denied any 
radiculopathy and any early fatigability, and stated that his 
overall back pain was probably a 6/10 on an average daily 
basis, but did not have flare-ups.  There were no aggravating 
or alleviating factors.  The veteran stated that he took 
Motrin as needed for his back pain.  Physical examination 
revealed negative straight leg raising, bilaterally.  
Lumbosacral spine range of motion was 0 to 90 degrees of 
flexion, 0 to 50 degrees of extension, 0 to 20 degrees of 
lateral bending, bilaterally, and 0 to 40 degrees of 
rotation, bilaterally.  The veteran found it difficult to 
cooperate with this aspect of the examination.  X-ray 
examination showed L5 to be a transitional vertebra.  The 
examiner indicated that there may be some small amount of 
disc height loss of L5-S1.  Degenerative endplate changes 
were seen at all lumbar levels.  Mild degenerative change 
involved the S1 joints.  

In September 2005, the veteran contacted the tele-nurse 
complaining of back pain of 10 years duration.  He related 
that his pain level was 10/10.  He decided that, because it 
took him 1.5 hours to reach the VA facility, he would wait 
until the next month to be seen at his scheduled examination.  
Medication for pain was refilled and mailed to the veteran.  

The veteran also was seen by VA at an examination in 
December 2005.  The veteran denied surgery, injections, 
physical therapy or use of assistive devices for his low 
back.  He denied pain, radiation of pain, or any affect on 
his ability to walk, aggravating factors, or incapacitating 
episodes or flare-ups.  He was unable to express how his low 
back condition affected his activities of daily living.  
Physical examination showed range of motion of the lumbar 
spine of flexion of 0 degrees to 90 degrees pain free, 
extension o 0 degrees to 30 degrees, pain free, lateral 
flexion of the right and left of 0 degrees to 30 degrees pain 
free, and rotation of 0 degrees to 40 degrees, pain free.  
Range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  Examination of the spine was negative for spasm, 
tenderness, or straight leg raising.  Motor strength was 6/6 
with adequate bulk and tone.  Sensory findings were intact to 
light touch.  Deep tendon reflexes were 2+ and symmetrical 
and his gait was within normal limits.  X-rays of the lumbar 
spine dated February 2005, showed mild degenerative changes 
at L5-S1.  The diagnosis was mild degenerative joint disease 
of L5-S1 of the lumbar spine.  

The veteran's lumbar spine disability does not warrant more 
than a 10 percent disability rating.  At no time during the 
appellate period was forward flexion of the thoracolumbar 
spine less than 60 degrees, was a combined range of motion 
not greater than 120 degrees, or were there muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis reversed lordosis, 
or abnormal kyphosis, necessary for a 20 percent rating.  
There is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less for ankylosis of the spine that 
would warrant a rating in excess of 10 percent.  
Additionally, there is no evidence of incapacitating episodes 
of at least 2 weeks but less than 4 weeks during the past 
12 months, nor were any neurological deficits shown.  
38 C.F.R. § 4.71a.  For these reasons, the Board finds that, 
for the entire period of increased rating claim, a rating for 
limitation of motion of the lumbar spine with pain greater 
than 10 percent is not warranted.  

Rating Hemorrhoids 

The veteran contends that his hemorrhoids are more severe 
than the current 10 percent rating reflects.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for an increased (compensable) 
rating for hemorrhoids for any period, and the appeal will be 
denied.  For the entire period of increased rating claim, the 
veteran's hemorrhoids have not manifested persistent bleeding 
with secondary anemia or with fissures, as required for a 
higher 20 percent disability rating.  

The 10 percent rating for hemorrhoids under Diagnostic Code 
7336 contemplates external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, and evidencing frequent recurrences.  A higher and 
maximum schedular 20 percent rating is warranted when there 
is persistent bleeding with secondary anemia or fissures.  38 
C.F.R. § 4.114.  

A May 2004 VA examination report shows the veteran's reported 
history of external hemorrhoids, with no history of fissures 
or fistulas, surgery, fecal incontinence, use of any type of 
pads, or use any hemorrhoidal cream.  The veteran reported 
that he had small amounts of bright red rectal bleeding 
approximately three times a month, that was worse.  The 
veteran reported increased bleeding with this condition.  He 
described the bleeding as small and infrequent.  
Specifically, the bleeding was described as three times per 
month.  Examination revealed two small external hemorrhoids.  
On the left side, an external hemorrhoid was approximately 2 
cm. in its widest diameter.  On the right side, there was a 
smaller 1 cm. external hemorrhoid.  Digital rectal 
examination revealed no masses, and the stool was hemme 
occult negative.  The pertinent diagnosis was external 
hemorrhoids.  

The weight of the evidence shows that the veteran has 
hemorrhoids that have not for any period been persistently 
bleeding or with secondary anemia or with fissures to warrant 
a higher disability rating than 10 percent for service-
connected hemorrhoids.  The Board notes the veteran's general 
assertions of increased bleeding, but finds such generally 
reported history outweighed by the reported history of no use 
of any type pads, the description of the bleeding as small 
and infrequent (three times per month), and the absence of 
other clinical findings that would evidence persistent 
bleeding.  There is no testimonial or clinical evidence of 
secondary anemia or fissures, as further required for a 20 
percent disability rating.  For these reasons, the Board 
finds that the veteran's hemorrhoids do not meet the criteria 
for a rating in excess of 10 percent for any period of 
increased rating claim; therefore, the claim for increased 
rating must be denied.  

Rating Hypertension

The veteran contends that his hypertension is more severe 
than the current 10 percent rating reflects.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 10 percent for hypertension, and the appeal will be 
denied.  For the entire period of increased rating claim, the 
veteran's hypertension has not been productive of diastolic 
pressure predominately 110 or more, or systolic pressure of 
200 or more, as required for a higher 20 percent disability 
rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.  

The 10 percent rating for hypertension under Diagnostic Code 
7101 contemplates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  A rating of 20 
percent is assigned when there is evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
measured predominantly at 200 or more.  38 C.F.R. § 4.104.

In this case, a May 2004 VA examination report reflects the 
veteran's complaints of frequent lightheadedness and 
dizziness approximately two times per month, and that he had 
been prescribed medication for hypertension.  Physical 
examination revealed the veteran had a pulse of 74 and 
systolic/diastolic blood pressure readings of 126/80, 126/80 
and 124/80.  The pertinent diagnosis was hypertension with 
nonspecific complaints of lightheadedness.  The examiner 
indicated that a review of the claims folder revealed the 
veteran made the same complaints in 1998.  There was no 
history of heart or lung disease, and no hospitalization for 
hypertension.  

VA outpatient treatment records from 2004 and 2005 show no 
documented findings of blood pressure readings of diastolic 
pressure readings predominately 110 or more or; systolic 
pressure predominately 200 or more, for any period as 
required to meet the criteria for a higher 20 percent rating.  
None of the veteran's blood pressure readings during the 
appellate period show a diastolic reading of 110 or a 
systolic reading of 200.  

In sum, the competent evidence does not show that the veteran 
had elevated blood pressure readings that warrant a 
20 percent rating for any period of increased rating claim.  
For these reasons, the Board finds that the veteran's 
hypertension does not meet the criteria for a rating in 
excess of 10 percent for any period of increased rating 
claim; therefore, the claim for increased rating must be 
denied.  

Extraschedular Consideration

Finally, there is no evidence of record showing any of the 
veteran's service-connected disabilities addressed in this 
decision have markedly interfered with the veteran's 
employment status beyond that interference contemplated by 
the assigned schedular disability ratings.  There is also no 
indication that the veteran's claimed conditions have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  He has not had any hospitalization 
during this appeals period for his service-connected 
disabilities.  On one occasion, he was hospitalized for 
cocaine induced psychosis, and he is not service-connected 
for this disorder.  The veteran's symptoms for all 
disabilities that he has claimed an increase have been shown 
as contemplated on a schedular basis.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v . Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 
Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for increased 
rating, and the claims must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An increased rating in excess of 30 percent for major 
depressive disorder is denied.  

An increased rating in excess of 20 percent for DJD of the 
left shoulder, status post residual of the left clavicle 
fracture, is denied.  

An increased rating in excess of 10 percent for limitation of 
motion of the lumbar spine with pain is denied.  

An increased rating in excess of 10 percent for hemorrhoids 
is denied.  

An increased rating in excess of 10 percent for hypertension 
is denied.  


REMAND

Additional development is necessary for the claims for an 
increased (compensable) rating for stellate scar of the tip 
of the nose, and service connection for neurological defect 
to account for bilateral arm tremors.  Because the appealed 
issue of TDIU is inextricably intertwined with these claims, 
a TDIU is deferred. 

The veteran claims that his stellate scar of the tip of the 
nose is more severe than the current noncompensable (0 
percent) evaluation reflects.  The veteran underwent VA 
examination in May 2004.  During that examination, the record 
reflected that the veteran had undergone three plastic 
surgical procedures, and the scar on the tip of his nose was 
minimal in its appearance.  The Board notes that the May 2004 
VA examination report does not address the specific rating 
criteria outlined in 38 C.F.R. § 4.118, Diagnostic Code 7800, 
for disfigurement of the head, face, or neck.  It does not 
indicate whether the veteran's scar meets any of the 
characteristics of disfigurement; therefore, the Board finds 
that another VA examination is necessary to address the 
specific rating criteria for 38 C.F.R. § 4.118, Diagnostic 
Code 7800, and any other relevant skin rating criteria.  

With regard to the claim for service connection for bilateral 
arm tremors, the claim was adjudicated on the basis of direct 
service connection; however, the veteran has also contended 
that the bilateral arm tremors began after he attempted 
suicide by taking an overdose of Dilantin, and that the 
suicide attempt was symptomatic of the service-connected 
major depressive disorder.  

As a result, the claim for service connection for bilateral 
arm tremors needs to be adjudicated on a secondary service 
connection basis.  The Board notes that the provisions of 38 
C.F.R. § 3.310 were amended, effective on October 10, 2006.  
Whichever version is more favorable to the veteran should be 
applied.  The veteran's claim must be evaluated under the new 
provisions of 38 C.F.R. § 3.310, to take into consideration 
aggravation.  

Based on the foregoing, the issues of increased (compensable) 
rating for stellate scar of the tip of the nose, service 
connection for neurological defect to account for bilateral 
arm tremors, and TDIU are REMANDED for the following:

1.  The RO/AMC should schedule a VA 
dermatology examination to ascertain the 
nature and degree of disability of 
stellate scar of the tip of the nose.  
The following considerations will govern 
the examination:

a. The relevant documents in the 
claims folder will be reviewed by 
the examiner, who should acknowledge 
such receipt and review in any 
examination report. 

b.  The examiner should:
(1) Identify whether there is 
visible or palpable tissue loss and 
either gross distortion or asymmetry 
of a feature or a paired set of 
features.
(2) Indicate the scar measurements; 
surface contour; adherence to 
underlying tissue; hypo- or hyper-
pigmentation; abnormal skin texture; 
missing underlying soft tissue; 
induration, and inflexibility.
(3) Note whether the following 
characteristics of disfigurement 
exist for the veteran's scar of the 
nose: Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least 
one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of 
scar elevated or depressed on 
palpation  Scar adherent to 
underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  
	Skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six 
square inches (39 sq. cm.).  
Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.).  Skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  

2.  The RO/AMC will provide the veteran 
with the regulation of 38 C.F.R. § 3.310 
pertaining to the secondary service-
connection claim for neurological defect 
to account for bilateral arm tremors, as 
secondary to service-connected major 
depressive disorder.  The notice letter 
should inform the veteran about secondary 
service connection to include aggravation 
of a non-service-connected disorder by a 
service-connected disability.  

3. The RO/AMC will schedule a VA 
neurology examination to ascertain 
whether the veteran's service-connected 
major depressive disorder caused, 
contributed to, or aggravated (worsened) 
the bilateral arm tremors.  The following 
considerations will govern the 
examination:

a.  The relevant documents in the 
claims folder will be reviewed by 
the examiner, who should acknowledge 
such receipt and review in any 
examination report.  

b.  After conducting any clinical 
testing, the examiner should express 
an opinion as to whether the 
veteran's bilateral arm tremors were 
at least as likely as not caused or 
aggravated (permanently worsened in 
severity) by his service-connected 
major depressive disorder.  The 
examiner should consider if the 
veteran's bilateral arm tremors are 
the result of an overdose of 
Dilantin and if so, whether that 
overdose was caused by the veteran's 
major depressive disorder.  If the 
examiner is unable to make a 
determination without resorting to 
mere speculation the examiner should 
so state.  A rationale must be 
provided for any findings rendered.  

4.  Thereafter, the RO/AMC will 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case that 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on secondary service 
connection since October 2006.  They 
should be given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The veteran's 
claim for TDIU is held in abeyance pending the adjudication 
of the clams on remand. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


